DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not fully persuasive. The applicant makes the following arguments: 
(1) there is insufficient reason to modify Blumenkranz with the substrate disclosed by Hu, and that Blumenkranz teaches away from this modification – specifically, the applicant states, “The entire purpose of the ribs in Blumenkranz, as evidenced by the aforementioned quotation in the Office Action (and hence the entire purpose of the invention - i.e., title is "Ribbed Force Sensor"), is to reduce the stiffness at these locations so that the strain gauges produce a strong strain signal.” However, ribs confer flexibility upon the tube to which they are internal, not necessarily to the strain gauges themselves. Additionally, Blumenkranz states elsewhere wherein the greater purpose of its assembly elements is to “provide for regions of controlled stress and strain,” and also discloses use of rigid surfaces to reduce “significant interference or noise,” of detected signals. Blumenkranz thus provides a compelling motivation to increase rigidity local to strain gauge sensors, such that noise is reduced.
(2) argues that Blumenkranz Fig. 4C does not disclose the first and second strain gauge support elements of claim 5.
However, in Fig. 6A, two locations of strain gauges are indicated, each spaced axially from the other. The modification of Blumenkranz by Hu would necessarily be applied to each strain gauge, resulting in a first and second strain gauge support elements.
(3) argues that the references do not adequately disclose fixing of the strain gauge where the highest strain will be experienced. 
However, Blumenkranz pays special attention to “maximum design load,” and high strain values, stating , “Tube 306 and ribs 302  are further comprised of material with a sufficiently low modulus of elasticity to give a sufficient strain signal under an applied load, a sufficiently high strain at yield to give adequate safety margin above the maximum design load,”; that is, monitoring the highest strain values along the longitudinal axis allows the maintenance of a safety margin to preclude the possibility of mechanical failure. Blumenkranz further discloses the process of extrapolating these values, “A processor 340 (FIG. 5E) operably coupled to the interrogator unit 334 may then be used to calculate forces according to the signals from the strain gauges/sensors,”; thus, Blumenkranz provides a compelling case that, when extrapolating dynamic strain from two detected strain values, one of those values should ideally be a maximum value (i.e. where the highest strain will be experienced).  
(4) requests clarity for reliance upon Fig. 5 of Fleissner  (w.r.t claim 4), and reliance upon sensors 226 and 236 of Houser (w.r.t claim 6). 
With regards to Fleissner, the examiner previously attached a machine translation of Fleissner which included the following paragraph which read upon Fig. 5, “A temperature-compensated robotic force / torque sensor, comprising: a tool adapter plate (12) operable to be connected to a first object; a mounting adapter plate (14) operable to be connected to a second object; two or more deformable beams connecting the tool adapter plate (12) to the mounting adapter plate (14); at least one strain gauge mounted on at least one side of each beam, the strain gauges operable to convert tensile and compressive forces on a surface of a side of a beam caused by deformation of the beam into electrical signals ; a first thermal sensor attached to the tool adapter plate (12); a second thermal sensor attached to the mounting adapter plate (14); and a measurement circuit operable to measure the temperature compensated direction and magnitude of a force and a torque between the first and second objects depending on the electrical signals from all the strain gauges and temperature outputs from all the thermal sensors.” Regarding reliance of Houser to teach the spatial placement of the two strain gauge elements, see (3) above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (EP2231050B1) in view of Hu (CN 105796043 A).
Regarding claims 1, 8, 9, 12, and 18 and 19 Blumenkranz (EP2231050B1), which discloses a system for measuring strain in medical applications and thus exists in the applicant’s field of endeavor, teaches a strain gauge assembly (strain gauge 4a) comprising a base (surgical assembly 51), a core (tube 102), and varying material stiffness (“the reduced stiffness of exposed ribs…allow for a strong strain signal to noise signal ratio”), as well as the shorter relative length of strain gauge to core (Fig. 4C). Blumenkranz also discloses, “components…may be attached adjacent to the strain gauges connected by bond wires or thick film circuit traces” though it does not explicitly disclose the term “gauge support,” nor does it explicitly disclose relative lengths. However, Hu (CN 105796043 A), which discloses a system for measuring strain and thus exists in the applicant’s field of endeavor, discloses a steel-backed gauge wherein the steel is effectively a sheet affixed to an underlying object (see, “In the above technical solution, the pressure sensor comprises a stainless steel substrate and three resistance strain gauge, the stainless substrate sheet circumferentially surrounding each joint at the middle position of the three resistance strain sheets along the circumferential direction are uniformly distributed on the stainless steel substrate,” see p. 5 of attached machine translation), which constitutes a gauge support. Hu teaches wherein the core remains longer than the core (see Fig. 1, on p. 11 of the original foreign patent). It would be obvious to one of ordinary skill in the art to modify the assembly of Blumenkranz, which teaches to a component adjacent to the stain gauge, with the placement of the substrate taught by Hu, such that the strain gauge undergoes less fluctuations in deflection, minimizing noise in sensor data. Blumenkranz in view of Hu may not explicitly disclose wherein the core is flexible relative to the gauge support; for further support, Blumenkranz discloses wherein an elongated member is made of aluminum (“[the] tube… may be comprised of metal alloys, treated metals, or plated metals, such as of aluminum, copper, or silver, which allow for adequate strain, mechanical failure safety margin,” p. 11, attached machine translation). It would be obvious to one of ordinary skill in the art to incorporate the material stiffness of the elongated member into the core of Blumenkranz such that the core is neither too brittle nor too rigid to deform slightly, and hence can robustly describe the complex, curved geometries required by a surgical operation. 

Regarding claim 2, Blumenkranz discloses wherein the core has an elongated shape (see tube 102, Fig. 4C).  

Regarding claim 5 and 15, Blumenkranz in view of Hu discloses a strain gauge assembly wherein the core (tube 102, Fig. 3A) is centered on a longitudinal center axis and the core is divided into a first half and a second half by a middle plane extending perpendicular to the longitudinal center axis, the at least one gauge including a first gauge fixed to the outer surface of the core on the first half and a second gauge fixed to the outer surface of the core on the second half (see Fig. 3A, wherein the strain gauges are fixed opposite one another with respect to the longitudinal center axis). Blumenkranz does not state “gauge supports”; however, it would be obvious to one of ordinary skill in the art that, were the supports directly underlying the gauges, as disclosed by Hu, the supports would also assume the spatial placement of the gauges. 

Regarding claim 11, Blumenkranz discloses a medical robot (“robotic surgical system” [Abstract]) comprising: an actuator (“end portion 120 has a range of motion…as well as actuation of an end effector,” p. 12, attached machine translation); and the strain gauge assembly (strain gauges 4a) 1 fixed to the actuator.  

Regarding 20, Blumenkranz discloses the necessity of determining the minima and maxima of strain along a member (stating the necessity of, “adequately [handling] strain,” p. 5 of attached machine translation)”. Although it does not explicitly disclose fixing the gauge at this maximum, it would be obvious to one of ordinary skill in the art to incorporate determination of local maxima into placement of strain gauges as disclosed by Blumenkranz, such that [during an operation], when strain increases across the longitudinal member of presumably uniform stiffness, the [mechanical] operation can be paused before the value of the local maximum increases to, as disclosed by Blumenkranz, improve member behavior near the, “mechanical failure point,” i.e. the point of maximum strain (p. 5).

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Hu, in further view of Fleissner (DE 112018000571 T5).
Regarding claims 3, 4, 13 and 14, Blumenkranz in view of Hu discloses a gauge support; Blumenkranz discloses a core which must be materially robust (p. 5), but does not explicitly state a radial sleeve or solid core. However, Fleissner (DE 112018000571 T5), which discloses a strain gauge assembly and thus exists in the applicant’s field of endeavor, discloses a solid core and hollow sleeve surrounding said core (see Fig. 5, wherein 3 constitutes a core, and 11-13 constitute a hollow structure radially surrounding said core), wherein the at least one gauge support is at least one sleeve radially surrounding the core.  It would be obvious to one of ordinary skill in the art to incorporate the radial sleeve and solid core of Fleissner into the assembly of Blumenkranz in view of Hu such that the strain transmitted to the strain gauge is representative of the strain experienced by the core (i.e. not taken at a single point), and that the core is more materially robust, and can “adequately [handle] strain and [improve] mechanical failure point” (Blumenkranz p. 5).

5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Hu, and further in view of Houser (CN 10381983 A). 
Regarding claim 6 and 16, Blumenkranz in view of Hu does not explicitly disclose distal and proximal placements of gauges and supports; however, Houser (CN 103281983 A), which discloses a strain gauge assembly and thus exists in the applicant’s field of endeavor, discloses wherein one force sensor is closer to a first longitudinal end of the core than to the middle plane and the second sensor is closer to a second longitudinal end of the core than to the middle plane (“force output…such as from the distal pad sensor 226, and/or proximal pad sensor 236,” pg. 8-9, see attached machine translation). Blumenkranz provides support for this modification, disclosing a “maximum design load,” and high strain values, stating, the importance of a, “sufficiently high strain at yield to give adequate safety margin above the maximum design load,”; that is, monitoring the highest strain values along the longitudinal axis allows the maintenance of a safety margin to preclude the possibility of mechanical failure. Blumenkranz further discloses the process of extrapolating these values, “A processor 340 (FIG. 5E) operably coupled to the interrogator unit 334 may then be used to calculate forces according to the signals from the strain gauges/sensors,”; thus, Blumenkranz provides a compelling case that, when extrapolating dynamic strain from two detected strain values, one of those values should ideally be a maximum value (i.e. where the highest strain will be experienced), and one should be a minimum value. As standard models of strain along a cantilever beam will show, a beam experiences its maximum and minimum strain at its distal and proximal ends, respectively.  Thus, it would be obvious to one of ordinary skill to incorporate the spatial placement of sensing devices as disclosed by Houser into the assembly of Blumenkranz in view of Hu, such that the system can better monitor strain on both ends of the longitudinal member, which frequently undergo variable deformation, in order to provide more accurate measurements and optimize therapeutic outcome.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Hu, in further view of Sullivan (US 20140251265 A1). 
Regarding claims 7 and 17, Blumenkranz in view of Hu does not explicitly disclose fixing of a gauge support.  However, Sullivan (US 20140251265 A1) which discloses a gauge assembly and thus exists in the applicant’s field of endeavor, discloses fixing a gauge support upon a substrate with an adhesive (“The first and second strain gages may comprise foil etched strain gages attached to the inner diameter of the cavity 118 by an adhesive or may be formed directly onto the rear bearing journal 104,” [0025]). It would be obvious to one of ordinary skill in the art to incorporate the fixing method as disclosed by Sullivan into the assembly of Blumenkranz in view of Hu such that the gauge is secured upon the core, in order that its measurements are as accurate as possible, and better guide the robotic operation for optimal therapeutic outcome.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blumekranz in view of Hu, and further in view of Hu ‘533 (US 20180149533 A1).
Regarding claims 21 and 22, wherein the first material is a first steel (Hu discloses wherein the substrate is stainless steel, stating, “a stainless-steel substrate” p. 5 machine translation) but does not necessarily disclose a second steel which is a carbon steel. However, Hu ‘533, which discloses a strain gauge assembly and thus exists in the applicant’s field of endeavor, discloses wherein the second steel is carbon steel, stating, “The beams 51 may be formed by, for example, a sheet-like body made of metal such as carbon steel” ([0051]). It would be obvious to one of ordinary skill in the art to combine the stainless steel is taught by Blumenkranz in view of Hu with the carbon steel as taught by Hu ‘533 such that desired relative stiffnesses are achieved, in order to enable accurate, low-noise and representative strain signal detection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2005039835 A1 (see Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792